DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are currently pending
Claims 17-25 are currently withdrawn from consideration
Claims 1-16 are currently rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 08/13/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-16 in the reply filed on 11/04/2022 is acknowledged.

Claim Objections
Claim 10 is objected to because of the following informalities:  Line 2 states “the analyzer power unit” and instead should state “the time-varying voltage analyzer power unit” to maintain consistency.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Line 2 states “the analyzer power unit” and instead should state “the time-varying voltage analyzer power unit” to maintain consistency.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Lines 3-4 and 5 each state “the analyzer power unit” and instead should each state “the time-varying voltage analyzer power unit” to maintain consistency.  Appropriate corrections are required.
Claim 16 is objected to because of the following informalities:  Line 3 states “control operation of the” and instead should state “control the operation of the” for further clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the controller configured to” on line 3 of claim 7, “the controller is configured to” on line 1 of claim 10, “a controller coupled…and configured to control” on lines 3-4 of claim 15, and “wherein the controller is…configured to control” on lines 2-3 of claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "and disposed inside the analyzer vessel.” on lines 2-3.  It is unclear what is disposed inside, the at least one electrode or the analyzer power unit?  Claims 4-7 are also rejected since these claims depend on claim 3.
Claim 6 recites the limitation "and further comprising a” on line 2.  It is unclear what is further comprising?  Claim 7 is also rejected since this claim depends on claim 6.
Claim 8 recites the limitation "the analysis vessel.” on line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 9-16 are also rejected since these claims depend on claim 8.
Claim 9 recites the limitation "the separator power unit” on line 3.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 9 recites the limitation “a quality analyzer” on line 1.  It is unclear whether Applicant is referring to the same quality analyzer as recited on line 3 of claim 8, or a different quality analyzer.  Claims 10-11 are also rejected since these claims depend on claim 9.
Claim 11 recites the limitation "the controller” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the separator outlet,” on line 2.  It is unclear whether Applicant is referring to the first separator outlet or the second separator outlet.  Claims 13-16 are also rejected since these claims depend on claim 12.
Claim 13 recites the limitation "an analyzer vessel” on line 2.  It is unclear whether Applicant is referring to the same analyzer vessel as recited on lines 1-2 of claim 8, or a different analyzer vessel.  Claims 14-16 are also rejected since these claims depend on claim 13.
Claim 14 recites the limitation "an analyzer outlet” on lines 1-2.  It is unclear whether Applicant is referring to the same analyzer outlet as recited on line 3 of claim 8, or a different analyzer outlet.  Also, claim 14 recites the limitation “the separator outlet.” on line 2.  It is unclear whether Applicant is referring to the first separator outlet or the second separator outlet.  Claims 15-16 are also rejected since these claims depend on claim 14.
Claim 15 recites the limitation "an analyzer power unit” on lines 1-2.  It is unclear whether Applicant is referring to the same analyzer power unit as recited on lines 2-3 of claim 8, or a different analyzer power unit.  If Applicant is referring to the same power unit, Examiner suggests amending the limitation to have it written exactly as claim 8 limitation.  Also, claim 15 recites the limitation “and configured to control” on line 4.  It is unclear what is configured to control, the controller or the analyzer power unit or the separator unit?  Claim 16 is also rejected since this claim depends on claim 15.
Claim 16 recites the limitation "a quality analyzer” on line 1.  It is unclear whether Applicant is referring to the same quality analyzer as recited on line 3 of claim 8, or a different quality analyzer.  Also, claim 16 recites the limitation “the separator outlet,” on line 2.  It is unclear whether Applicant is referring to the first separator outlet or the second separator outlet.  Furthermore, claim 16 recites the limitation “and configured to control” on line 3.  It is unclear what is configured to control, the controller or the quality analyzer?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jha et al. (U.S. 2005/0103717 A1) (hereinafter “Jha”).



Regarding Claim 1:
Jha teaches a separator (see FIGS. 1, 3 and 5, a treatment system 10) (see paragraphs 2, 10 and 32), comprising:
a separator vessel having a separator inlet, a first separator outlet, and a second separator outlet (see FIGS. 1, 3 and 5, a reservoir system 12 comprising a pressurized vessel or a vessel that has inlets and outlets for fluid flow such as an inlet 62 and an outlet 64) (see paragraphs 32 and 44); and
an electrical analyzer coupled to the separator vessel (see FIGS. 1, 3 and 5, a purification or treatment device 16) (see paragraphs 32 and 34-42).

Regarding Claim 2:
Jha teaches the separator of claim 1, wherein the electrical analyzer comprises an analyzer vessel (see FIGS. 1, 3 and 5, a purification or treatment device 16) (see paragraphs 32 and 34-42), an analyzer inlet coupled between the separator vessel and the analyzer vessel (see FIGS. 1, 3 and 5, a purification or treatment device 16), an analyzer outlet coupled between the separator vessel and the analyzer vessel (see FIGS. 1, 3 and 5, a purification or treatment device 16), and an analyzer power unit electrically coupled to the analyzer vessel (see FIGS. 1, 3 and 5, a power source 24) (see paragraphs 32 and 38).

Regarding Claim 3:
Jha teaches the separator of claim 2, wherein the analyzer vessel comprises at least one electrode electrically coupled to the analyzer power unit and disposed inside the analyzer vessel (see FIGS. 1, 3 and 5, a purification or treatment device 16 further including an anolyte compartment 38 and a catholyte compartment 40, further housing an anode 42 and a cathode 44) (see paragraphs 35 and 38).

Regarding Claim 4:
Jha teaches the separator of claim 3, wherein the analyzer power unit is a time-varying voltage power unit (see FIGS. 1, 3 and 5, a power source 24) (see paragraphs 32 and 52).

Regarding Claim 5:
Jha teaches the separator of claim 4, further comprising a source of chemical separation aid coupled to the analyzer inlet (see paragraphs 34, 45 and 51).

Regarding Claim 6:
Jha teaches the separator of claim 5, wherein the analyzer outlet is a first analyzer outlet and the analyzer vessel has a second analyzer outlet (see FIGS. 1, 3 and 5, a purification or treatment device 16) (see paragraphs 32 and 34-42), and further comprising a quality analyzer coupled to at least one of the first analyzer outlet and the second analyzer outlet (see FIGS. 1, 3 and 5, numerous sensors 20) (see paragraph 50).



Regarding Claim 7:
Jha teaches the separator of claim 6, further comprising a separator power unit coupled to the separator vessel (see paragraph 52) and a controller operatively coupled to the separator power unit, the analyzer power unit, and the quality analyzer (see FIGS. 1, 3 and 5, a controller 22) (see paragraphs 32, 50 and 52-57), the controller configured to adjust operation of the separator power unit based on a signal from the analyzer power unit and the quality analyzer (see FIGS. 1, 3 and 5, a controller 22) (see paragraphs 32, 50 and 52-57). 

Regarding Claim 8:
Jha teaches the separator of claim 1, wherein the electrical analyzer comprises an analyzer vessel having a pair of electrodes coupled to a time-varying voltage analyzer power unit (see FIGS. 1, 3 and 5, a purification or treatment device 16) (see paragraphs 32 and 34-42) (see FIGS. 1, 3 and 5, a power source 24) (see paragraphs 32 and 52) and a quality analyzer coupled to an analyzer outlet of the analysis vessel (see FIGS. 1, 3 and 5, numerous sensors 20) (see paragraph 50).

Regarding Claim 9:
Jha teaches the separator of claim 8, further comprising a quality analyzer coupled to at least one of the first separator outlet and the second separator outlet (see FIGS. 1, 3 and 5, numerous sensors 20) (see paragraph 50), and a controller operatively coupled to the separator power unit, and the quality analyzer (see FIGS. 1, 3 and 5, a controller 22) (see paragraphs 32, 50 and 52-57).

Regarding Claim 10:
Jha teaches the separator of claim 9, wherein the controller is configured to adjust operation of the separator based on signals from the analyzer power unit and the quality analyzer (see FIGS. 1, 3 and 5, a controller 22) (see paragraphs 32, 50 and 52-57).

Regarding Claim 11:
Jha teaches the separator of claim 10, wherein the controller configuration includes a model relating performance of the analyzer power unit to performance of the separator (see FIGS. 1, 3 and 5, a controller 22) (see paragraphs 32, 50 and 52-57).

Regarding Claim 12:
Jha teaches the separator of claim 8, wherein the electrical analyzer is coupled to a port formed in the separator inlet, a port formed in the separator outlet, or both (see FIGS. 1, 3 and 5, a purification or treatment device 16) (see paragraphs 32 and 34-42).

Regarding Claim 13:
Jha teaches the separator of claim 12, wherein the electrical analyzer has an analyzer inlet coupled between the separator inlet and an analyzer vessel (see FIGS. 1, 3 and 5, a purification or treatment device 16) (see paragraphs 32 and 34-42).

Regarding Claim 14:
Jha teaches the separator of claim 13, wherein the electrical analyzer has an analyzer outlet coupled between the analyzer vessel and the separator outlet (see FIGS. 1, 3 and 5, a purification or treatment device 16) (see paragraphs 32 and 34-42).

Regarding Claim 15:
Jha teaches the separator of claim 14, wherein the electrical analyzer has an analyzer power unit coupled to the analyzer vessel (see FIGS. 1, 3 and 5, a purification or treatment device 16) (see paragraphs 32 and 34-42) (see FIGS. 1, 3 and 5, a power source 24) (see paragraphs 32 and 38), and further comprising a separator power unit coupled to the separator vessel (see paragraph 52) and a controller coupled to the analyzer power unit and the separator power unit and configured to control operation of the separator power unit based on signals from the analyzer power unit (see FIGS. 1, 3 and 5, a controller 22) (see paragraphs 32, 50 and 52-57).

Regarding Claim 16:
Jha teaches the separator of claim 15, further comprising a quality analyzer coupled to the separator outlet (see FIGS. 1, 3 and 5, numerous sensors 20) (see paragraph 50), wherein the controller is further coupled to the quality analyzer and configured to control operation of the separator power unit based also on signals from the quality analyzer (see FIGS. 1, 3 and 5, a controller 22) (see paragraphs 32, 50 and 52-57).

Other References Considered
Vecitis et al. (U.S. 2012/0234694 A1) teaches an electrochemical carbon nanotube filter.

Coulter (U.S. 2011/0210077 A1) teaches a system and method for providing ultrapure water.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773